Citation Nr: 1039249	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to March 
1970.  He died on June [redacted], 2003.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
the cause of the Veteran's death.  A timely appeal was noted from 
that decision.

In January 2008, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's certificate of death reflects that he died on 
June [redacted], 2003.  The certificate lists the cause of death as 
sudden cardiac death/myocardial infarction, due to or as a 
consequence of severe stress/post-traumatic stress disorder, due 
to or as a consequence of splenectomy/service connected 
perforated spleen/shell fragment, with other significant 
conditions noted as severe headaches, bilateral hearing loss, 
shell fragment wounds as a result of Vietnam service, and 
coronary artery disease.  

2.  At the time of his death, the Veteran was service-connected 
for post-traumatic stress disorder (PTSD); residuals of a 
splenectomy; tinnitus; residuals of shell fragment wounds to the 
left arm, posterior thorax, scalp, left and right scapular 
regions, and left lumbar region; high frequency hearing loss; and 
scars on the right hand.  

3.  The Veteran did not exhibit a cardiac disorder in service or 
within the first post service year, and it is not shown to be 
otherwise related to active service.

4.  A preponderance of the evidence is against a finding that 
PTSD either caused or contributed substantially or materially to 
the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2003, the RO notified the appellant 
of information and evidence necessary to substantiate a 
Dependency and Indemnity Compensation (DIC) claim; information 
and evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  Because 
service connection for the cause of the Veteran's death is 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure to notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

During the pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision indicating that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
July 2003 letter did not comply with the directives set forth in 
Hupp because it did not include a statement outlining the 
disabilities for which the Veteran was service-connected at the 
time of his death.  Thus, a notice error occurred.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, 
and that once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the error 
was not prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

Upon review, the Board finds that any defect in the July 2003 
notification letter results in harmless error.  The appellant has 
never asserted, or even suggested, that the Veteran's service-
connected residuals of a splenectomy; tinnitus; residuals of 
shell fragment wounds to the left arm, posterior thorax, scalp, 
left and right scapular regions, and left lumbar region; high 
frequency hearing loss; and scars on the right hand had anything 
to do with his death.  Rather, she has maintained throughout the 
course of the appeal that the Veteran's service-connected PTSD 
contributed substantially and materially to his death.   The 
record clearly reflects the appellant's actual knowledge that the 
Veteran was service-connected for that disorder at the time of 
his death.  Moreover, the appellant's representative has not 
asserted that the appellant was in any way prejudiced by any 
notice error.  As such, a remand for the sole purpose of curing 
the procedural Hupp defect would serve no useful purpose, and the 
appellant is not prejudiced by the decision at this juncture.  
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available post-service treatment records have been 
secured.  Several medical opinions have been rendered in 
connection with the claim.  

Two VA medical opinions, dated May 2008 and September 2009, as 
well as a VHA expert opinion received in May 2010, found that a 
conclusive answer on the question of whether PTSD contributed 
"substantially and materially" to the Veteran's death could not 
be rendered without resort to speculation.  An adequate opinion 
is "based upon consideration of the Veteran's prior medical 
history and examinations and also describes the disability, if 
any, in sufficient detail so that the Board's 'evaluation of the 
claimed disability will be a fully informed one.'"  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), quoting Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  The reports of the VA medical 
examiners and the VHA expert all reflected a proper review of the 
evidence of record, and their findings that an opinion could not 
be reached without resort to speculation were supported by 
appropriate rationale.  See, e.g., D'Aries v. Peake, 22 Vet. App. 
97, 104 (2008).  Thus, the Board finds that these three VA 
medical opinions are inadequate, and that VA has met its duties 
to notify and assist the appellant.  

Legal Criteria

A claimant seeking DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, hastened, 
or substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran 
will be considered to have been due to a service-connected 
disability where the evidence establishes that such disability 
was either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312.  

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
could have been established.  A service-connected disability is 
one that was incurred in or aggravated during active service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

According to emergency room records and his death certificate, 
the Veteran died on June [redacted], 2003, as a direct result of an acute 
myocardial infarction.  The appellant asserts that the Veteran's 
PTSD symptomatology contributed substantially and materially to 
the cardiac event that caused the Veteran's death.  In support of 
her 


claim, she has provided several articles, obtained from Internet 
sources, discussing the impact of PTSD and other psychological 
disorders on the development of a cardiovascular disease.  In 
September and November 2008, the appellant was asked to provide 
any medical records of the Veteran's treatment in the year prior 
to his death.  In January 2009, the appellant, through her 
representative, responded that no such records existed.  

The Veteran's death certificate lists service-connected PTSD and 
splenectomy as diseases contributing to the Veteran's sudden 
cardiac death; however, evidence received in February 2005 states 
that the individual who certified the information contained on 
the Veteran's death certificate is a medical examiner, not a 
medical doctor.  It is not clear on what basis the medical 
examiner determined that PTSD contributed to the Veteran's death 
as no explanation is given.  The Board agrees with the assessment 
of the May 2010 VHA examiner (an associate medical school 
professor and Chief of Cardiology in a Medical Center) that 
indicating that PTSD was a contributing factor was speculative 
and an opinion the medical examiner was not qualified to give in 
any case.  

A VA medical opinion was received in May 2008.  The claims folder 
was reviewed, and the records of the Veteran's final illness were 
discussed in detail.  The examiner noted "some speculative 
studies that stress plays a role in developing cardiac events," 
but found that connecting the Veteran's acute myocardial 
infarction to his service-connected PTSD would require a resort 
to speculation, as no records describing the Veteran's medical 
status in the months prior to his death were made part of the 
record.  The examiner further found that the Veteran's myocardial 
infarction "was so overwhelming that death could be anticipated 
regardless of coexisting conditions."  

In July 2008, a private physician, Dr. J.L., provided an etiology 
opinion stating that he had reviewed the "records provided by 
the Veteran's representative," and, in his medical opinion, it 
was "at least as likely as not" that PTSD contributed 
substantially and materially to the Veteran's death.  In a 
January 2009 statement, the Veteran's representative indicated 
that the records referred to by Dr. L. were the Veteran's death 
certificate and the June 2003 emergency room records.  

Dr. L. provided an addendum to his opinion in June 2009, noting 
that his conclusion was based on the findings of several studies, 
two of which were specifically cited in his letter, purporting to 
link PTSD to the development of a cardiovascular disease.  He had 
found no studies indicating that PTSD has no effect, or a 
beneficial effect, on the cardiovascular system.  Thus, he found 
that "at a minimum, it is at least as likely as not that [the 
Veteran's] service connected PTSD contributed substantially to 
his death."  

Another VA medical opinion was issued in September 2009, 
specifically discussing the studies cited by Dr. L.  The examiner 
pointed out that the authors of these studies found that the 
evidence only "suggests" a link between PTSD and cardiovascular 
disease, and that "this association is still under investigation 
as to the magnitude of contribution that [PTSD] has upon the 
development of coronary artery disease."  As a result, the 
examiner found that the conclusions reached in these studies were 
insufficient upon which to base a determination that PTSD 
substantially and materially contributed to the Veteran's death 
from acute myocardial infarction.  The examiner concluded that a 
link to the Veteran's service connected PTSD would require a 
resort to speculation. He also found that none of the Veteran's 
other service connected disabilities contributed substantially 
and materially to the Veteran's death, and echoed the May 2008 VA 
examiner's finding that "the cardiac event was so overwhelming 
that death could be anticipated regardless of coexisting 
conditions."

In April 2010, the Board referred the matter to the Veterans 
Health Administration (VHA) for a medical expert opinion.  A 
response was received in May 2010 from a VHA specialist in 
cardiology.   The five-page report reflects a meticulous review 
of the evidence of record, including the emergency department 
records, death certificate, lay statements, Dr. L.'s medical 
opinions, the studies cited by the appellant and Dr. L. as 
supportive of a causal connection between PTSD and heart disease, 
and the two VA medical opinions.  The VHA expert noted that the 
Veteran had a "well-documented diagnosis of PTSD" and that he 
had not sought medical care for "what appears to be a 
considerable period of time prior to his death."   Thus, there 
was "an absence of information regarding other possible cardiac 
risk factors prior to [the Veteran's] death."  

The expert conceded that the studies cited by the appellant and 
Dr. L. were "reasonably consistent in demonstrating a link 
between certain psychiatric disorders, including PTSD, and the 
development of coronary artery disease and cardiac events related 
to coronary artery disease."  However, the physician went on to 
point out that "it is impossible to state how likely a certain 
level of stress is to produce coronary artery disease in an 
individual patient."   The expert further noted that the medical 
examiner who noted PTSD on the Veteran's death certificate was 
"not qualified to assess" that condition, and concluded that 
"while it is possible that ... PTSD contributed in some unknown 
degree to the development of ... coronary artery disease, it is 
speculation to conclude that PTSD was 'at least as likely as not' 
the cause of [the Veteran's] acute myocardial infarction and 
death."  

In its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b).  The 
Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551-
52 (1994).  

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the Veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In this case, the May 2008 and September 2009 VA medical 
examiners found that linking the Veteran's acute myocardial 
infarction to a service-connected disorder, namely PTSD, would be 
impossible without resort to speculation.  The VA examiners found 
that there was inadequate clinical data on which to base a 
finding.  
As the U.S. Court of Appeals for the Federal Circuit stated in 
Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), an 
"examiner's statement, which recites the inability to come to an 
opinion, provides neither positive nor negative support for 
service connection.  Therefore, it is not pertinent evidence, one 
way or the other."  Thus, the two inconclusive opinions shall 
not be considered in determining whether PTSD contributed 
substantially and materially to the Veteran's death.  

In his June 2009 opinion, Dr. L. cited to two medical studies 
detailing a possible link between PTSD symptomatology and cardiac 
events, and, on that basis, found that it was "at least as 
likely as not" that PTSD substantially and materially 
contributed to the Veteran's death.  Although Dr. L. did not have 
access to the claims folder, he did have access to the Veteran's 
death certificate, the emergency department records of the 
Veteran's final illness, and copies of studies purporting to link 
coronary artery disease to PTSD symptomatology.  

Dr. L. is a medical doctor and competent to render an opinion in 
this matter, however, for reasons discussed more fully below, the 
Board finds that his conclusion is not based on sufficient facts 
or data.  As a result, his opinions are of essentially no 
probative value here.  See Nieves-Rodriguez, 22 Vet. App. 295 
(2008); Fed. R. Evid. 702.  

Although the studies of record establish that PTSD can be a 
factor in the development of cardiovascular disease, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 
(1998); see also Wallin v. West, 11 Vet. App. 509 (1998) 


(medical treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of nexus), 
and Mattern v. West, 12 Vet. App. 222, 228 (1999).   Dr. L. did 
not indicate in his letter that the generic relationships 
discussed in his cited studies were of such certainty that 
causality could be established.  He merely stated that because no 
studies suggested a neutral or beneficial effect of PTSD on the 
cardiovascular system, that it must be "at least last likely as 
not" that PTSD contributed to the Veteran's myocardial 
infarction.  The VA and VHA examiners noted that the studies 
cited by the appellant and Dr. L. suggested a link between PTSD 
and the development of a cardiovascular disorder; however, they 
found that these links were either too tenuous or were 
insufficient to determine how PTSD symptomatology acted upon this 
individual Veteran.   The VHA examiner also concluded that it was 
impossible to state how likely a certain level of stress is to 
produce coronary artery disease in an individual patient.  

As pointed out by the VHA examiner, there is a paucity of 
clinical evidence reflecting the Veteran's overall physical and 
emotional state in the years leading up to his death.  The 
clinical data of record does not suggest that PTSD 
"substantially and materially" caused the Veteran's death, and 
the studies cited by Dr. L. cannot determine with any specificity 
how PTSD symptomatology acted upon this individual Veteran.  

Upon review, the Board finds that Dr. L.'s opinion is of limited 
probative value, as it is not based upon sufficient facts and 
data.  Thus, the record does not contain any competent and 
credible medical evidence that would indicate the Veteran's PTSD 
substantially and materially caused his death.   

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

To the extent the appellant is claiming that PTSD grew in 
severity in the years leading to his death, her statements are 
competent and credible.  However, she is not shown to have the 
medical expertise to determine what effect PTSD had on the 
Veteran's cardiovascular function and whether it caused or 
contributed to his fatal myocardial infarction.  Lay evidence she 
has offered is not competent medical evidence and does not prove 
a relationship between the Veteran's PTSD and the acute 
myocardial infarction that caused his death. 

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VHA examiner reviewed the entire claims file and included an 
extensive synopsis of the veteran's medical, history.  He 
discussed the pertinent evidence in a thorough 5 page report, 
including the medical literature proffered in support of the 
claim.  While concluding that it was possible in some unknown 
degree that PTSD contributed to the development of coronary 
artery disease, it is speculation to conclude that PTSD was at 
least as likely as not the cause of his acute myocardial 
infarction.  This opinion is factually accurate, fully 
articulated, and contains sound reasoning; it is clearly more 
probative than the remaining evidence of record.  Therefore, the 
VHA opinion is afforded significant probative value.  

"An examiner's conclusion that a diagnosis or etiology opinion 
is not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion . . . however, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence."  Jones v. Shinseki, 23 Vet.App. 
382, 390 (2010).

While the VHA examiner did not indicate that it was less likely 
that PTSD contributed to the Veteran's death, it is clear from 
the tenor of the opinion that it would be speculative to 
implicate PTSD to the cause of the Veteran's death.  A reasonable 
doubt is a substantial doubt and one within the range of 
probability as distinguished from remote possibility.  The Board 
has considered the doctrine of reasonable doubt, but does not 
find the evidence in equipoise.  See 38 C.F.R. § 3.102 




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


